ACCEPTED
                                                                                                   12-15-00086-CR
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                             5/26/2015 12:48:42 PM
                                                                                                     CATHY LUSK
                                                                                                            CLERK




                                                                                FILED IN
                                                                         12th COURT OF APPEALS
                                                                              TYLER, TEXAS
                                                                         5/26/2015 12:48:42 PM
                                           14 MAY 2015                        CATHY S. LUSK
                                                                                  Clerk
Twelfth Court of Appeals
1517 West Front Street
Suite 354
Tyler, TX 75702

Re: Lynn Brown v. State
      12-15-00086-CR


Ms. Lusk:

Attached, please find a copy of the letter sent to my client regarding the opinion issued by the
Court and the right to file a PDR.

If there is anything else I need to do, please let me know.


                                              Sincerely,


                                              /s/ Austin Reeve Jackson
                                          7 MAY 2015


Mr. Lynn Brown
Inmate
Smith County Jail
206 E. Elm
Tyler, TX 75702

By Certified Mail

Re: Appeal

Mr. Brown:

Please find enclosed a copy of the opinion issued by the Twelfth Court of Appeals in your case.
As we notified you on 1 April, if you did not sign the trial court certification we sent you, your
appeal would be dismissed. Because you failed to timely return the form to us the Court has now
done so.

You do have the right to file a pro se Petition for Discretionary Review in the Court of Criminal
Appeals should you desire to do so. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion.

As always, should you have any questions I will be happy to assist in any way that I can.


                                             Sincerely,


                                             Austin Reeve Jackson